[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                             No. 08-16805                  ELEVENTH CIRCUIT
                                                               JULY 2, 2009
                         Non-Argument Calendar
                                                            THOMAS K. KAHN
                       ________________________
                                                                 CLERK

                        Agency Nos. A029-976-356,
                              A098-727-878

DOMINGO TERCERO AGUILAR,
ISAIAS ALEJANDRO TERCERO TERCERO,
FRANCISCA TERCERO RAMIREZ,
MYNOR RANFERY TERCERO TERCERO,
JORGE RIGOBERTO TERCERO TERCERO,

                                                                     Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                                (July 2, 2009)

Before BIRCH, HULL and FAY, Circuit Judges.

PER CURIAM:
      Domingo Tercero Aguilar, his wife, Francisca Tercero Ramirez, and their

children, Isaias Alejandro Tercero Tercero, Mynor Ranfery Tercero Tercero, and

Jorge Rigoberto Tercero Tercero (collectively, “Petitioners”), all Mayans and

natives and citizens of Guatemala, appeal the Board of Immigration Appeals

(“BIA”) order of removal and denial of asylum and withholding of removal under

the Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1158, 1231(b)(3), and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”), 8 C.F.R. § 208.16(c).

For the reasons set forth below, we deny the petition.

                                          I.

      In his application for asylum, withholding of removal, and CAT relief,

Domingo argued that he was a poor, uneducated farmer who would be killed by

Guatemalan Army soldiers on suspicion of being a communist or guerilla. At his

asylum hearing, Domingo testified that, in 1990, soldiers moved into his town.

They accused everyone of being guerillas, and no one could protest because they

had authority to kill anyone. They began to rape young women. They also began

to molest and try to rape Francisca. Domingo could not speak up to them because

they would “use [their] arms” and “hurt” him. So, on approximately November 15,

1990, he went to the chief of the Guatemalan Army to report the soldiers’ behavior

and actions toward Francisca. The chief punished the soldiers. Specifically, the
                                          2
chief had the soldiers’ hands tied behind their backs and made the soldiers stand in

a nearby river. Because, at the time, it was winter, the water was freezing and it

was very hard for the soldiers to breathe. This angered the soldiers, and they began

to threaten Domingo with death. One day, they went to his church in search of

him. An acquaintance called him and warned him that he should not come to

church and should flee his home. Accordingly, he fled to the United States.

Although he did not think the soldiers in question remained in the army, he was

afraid they would kill him if he returned to Guatemala.

      An immigration judge (“IJ”) denied Petitioners’ application. The IJ

reasoned that Domingo had not demonstrated that he had been persecuted or that

whatever actions the soldiers in question took toward him were based on a

protected ground. Moreover, when Domingo complained of these actions, the

soldiers were punished. Domingo also had not demonstrated that he had a well-

founded fear of future persecution, as the problems described occurred more than

17 years before, such that it was doubtful anyone was continuing to pursue him.

Because Domingo could not satisfy his burden for proving asylum eligibility, he

could not satisfy his higher burden for proving withholding-of-removal eligibility.

      Petitioners appealed to the BIA. They argued that Domingo and Francisca

suffered part persecution because soldiers came into their village and “did

whatever they wanted,” including raping women. Soldiers tried to rape Francisca.
                                          3
These actions were based on Domingo’s and Francisca’s ethnicity, as the U.S.

Department of State Guatemala Country Report on Human Rights Practices for

2006 demonstrated that Mayans and other minorities suffered routine

discrimination. Also, there was a clear probability that they would be persecuted

in the future.

       The BIA dismissed Petitioners’ appeal. The BIA reasoned that the IJ

correctly found that Domingo had not demonstrated that he had been persecuted on

account of his politics or that he had a well-founded fear of future persecution, as

he fled Guatemala more than 18 years before. Also, Domingo had not

demonstrated that any discrimination he might suffer in the future would rise to the

level of persecution. Likewise, the IJ correctly found that Domingo had not

demonstrated that it was more likely than not that he would be tortured.

                                          II.

       When the BIA affirms the IJ’s decision, but issues a separate opinion, as

here, we review the BIA’s opinion “except to the extent that [the BIA] expressly

adopts the IJ’s opinion.” Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242

(11th Cir. 2004). When reviewing the BIA’s opinion, we review legal

determinations de novo and factual determinations under the “substantial evidence

test.” See Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001)

(regarding denials of relief). Under this test, which is “highly deferential,” we
                                           4
“must affirm the BIA’s decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Al Najjar, 257 F.3d at

1283-84 (quotation omitted). In order to reverse a finding of fact, “we must find

that the record not only supports reversal, but compels it.” Mendoza v. U.S. Att’y

Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). We will not consider arguments

presented before the IJ or BIA but not discussed on appeal. Sepulveda v. U.S.

Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (explaining that “[w]hen an

appellant fails to offer argument on an issue, that issue is abandoned”).

      An alien who arrives in or is present in the United States may apply for, inter

alia, asylum and withholding of removal. INA §§ 208(a)(1), 241, 8 U.S.C.

§§ 1158(a)(1), 1231(b)(3)(A), 8 C.F.R. § 208.16(c). To qualify for asylum, the

alien must prove that he is a refugee. Al Najjar, 257 F.3d at 1284 (citing 8 U.S.C.

§ 1101(a)(42)(A)). A refugee is defined in the INA as:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A).

      To establish refugee status, the alien must establish, through specific,

detailed facts, (1) his past persecution on account of a protected ground, or (2) his

                                           5
“well-founded fear” that he will be persecuted in the future on account of a

protected ground. 8 C.F.R. § 208.13(a), (b); see Al Najjar, 257 F.3d at 1287. A

well-founded fear of future persecution may be established by showing (1) past

persecution that creates a rebuttable presumption of a well-founded fear of future

persecution based on a protected ground, (2) a reasonable possibility of personal

persecution based on a protected ground, or (3) a pattern or practice in the subject

country of persecuting a group of similarly situated people, to which the petitioner

belonged, on account of a protected ground. 8 C.F.R § 208.13(b)(1), (b)(2)(i) and

(iii). In establishing a pattern or practice of persecution, the alien need not prove

that he would be singled out for persecution if he demonstrates (1) a pattern or

practice of persecution of similarly situated individuals and (2) that his inclusion in

that group of individuals makes his fear of persecution reasonable. See 8 C.F.R.

§ 208.13(b)(2)(iii). In establishing any of the above, the alien must demonstrate

that his fear “is subjectively genuine and objectively reasonable.” Al Najjar, 257
F.3d at 1289.

      While the INA does not expressly define “persecution,” we have recognized

that it is “an extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation, and that [m]ere harassment does not amount to

persecution.” Sepulveda, 401 F.3d at 1231 (quotations omitted) (concluding that

“menacing” telephone calls and threats to the alien and her brother did not
                                           6
constitute past persecution). Also, with regard to asylum claims based on political

opinion, the Supreme Court has held that the persecution alleged must be on

account of the “victim’s political opinion, not the persecutor’s.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 482-83, 112 S. Ct. 812, 816, 117 L. Ed. 2d 38 (1992)

(emphasis in original); Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437-38 (11th

Cir. 2004). To qualify for withholding of removal, the alien similarly must show

that it is more likely than not that his life or freedom would be threatened on

account of race, religion, nationality, membership in a particular social group, or

political opinion. Mendoza, 327 F.3d at 1287 (citing 8 U.S.C. § 1231(b)(3)(A)).

Because this standard is more stringent than the well-founded-fear standard that

applies to asylum claims, ineligibility for asylum generally precludes withholding

of removal eligibility. Al Najjar, 257 F.3d at 1292-93.

                                          III.

      Regarding asylum, substantial evidence supports the BIA’s denial of asylum.

See id. at 1283-84. Domingo did not establish that he suffered past persecution.

See 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287. Domingo testified that

the soldiers attempted to rape his wife, but failed to provide specific, detailed facts

on the soldiers’ exact actions toward his wife. See id.. Domingo also testified that

the soldiers threatened to kill him and looked for him at his church, ostensibly to

carry out these threats, but this incident of harassment does not constitute
                                           7
persecution. See Sepulveda, 401 F.3d at 1231.

      Also, Domingo did not establish that whatever problems he suffered were on

account of a protected ground. See 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d

at 1287. Based on his testimony, it appears that the soldiers’ actions toward him

simply were in retaliation for his reporting their actions to the chief of the army.

Although he suggested that the soldiers raped women because they believed the

women to be communists or guerillas, he specifically testified that the soldiers

threatened to kill him because he reported their actions to the chief of the

Guatemalan Army and the chief, in turn, punished the soldiers. His testimony gave

no indication that the soldiers interpreted his reporting their actions to the chief as

an expression of his political opinion. See Elias-Zacarias, 502 U.S. at 482-83, 112

S.Ct. at 816; Sanchez, 392 F.3d at 437-38.

      Likewise, Domingo did not establish that he had a well-founded fear of

future persecution. See 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287.

Because the problems described occurred more than 18 years ago, and Domingo

testified that he does not believe the soldiers in question remain in the army,

Domingo’s claimed fear of being harmed should he return to Guatemala does not

appear objectively reasonable. See 8 C.F.R § 208.13(b)(1), (b)(2)(i) and (iii); Al

Najjar, 257 F.3d at 1289; (AR at 121-22). Domingo failed to explain why the

soldiers would continue pursuing him because of ills they suffered so many years
                                            8
ago. Domingo’s claim that the soldiers, or others, have a pattern or practice of

persecuting Mayans also is not supported by the evidence. While the applicable

Country Report indicates that Mayans suffer discrimination and inequality in

educational, and other, opportunities, such discrimination does not rise to the level

of persecution. See Sepulveda, 401 F.3d at 1231. The Country Report did not

indicate that Mayans suffer any violence or other physical harm.

      Also, regarding withholding of removal, substantial evidence supports the

BIA’s denial of withholding of removal. See Mendoza, 327 F.3d at 1287 (citing 8

U.S.C. § 1231(b)(3)(A)). Because Domingo could not satisfy his burden of

proving asylum eligibility, he necessarily cannot satisfy his burden of proving

withholding-of-removal eligibility. See Al Najjar, 257 F.3d at 1292-93. Finally,

regarding CAT relief, Petitioners abandoned any argument that the IJ and BIA

erred in denying CAT relief, as they failed to provide any argument on this matter

in their brief on appeal. See generally Sepulveda, 401 F.3d at 1228 n.2.

Accordingly, we deny the petition.

      PETITION DENIED.




                                          9